Title: From George Washington to John Jay, 29 August 1779
From: Washington, George
To: Jay, John


        
          Sir.
          Head Quarters West-point 29th August 1779
        
        I have the honor to inclose your Excellency the Manifesto of His Most Catholic Majesty delivered at the Court of London by his Ambassador the Marquis D’Almadovar and the message of the British King there upon to the House of Commons, with some other articles of intilligence copied from a (borrowed) Boston paper of the 23d instant. As this paper has come on with a good deal of dispatch, this may reach Congress sooner than any other notice of it, which has induced me to transmit the Copy by express. I sincerely congratulate Congress on this further confirmation of an event the most interesting and agreable. With the highest respect and Esteem. I have the honor to be Your Excellency’s most Obedt humble Servt
        
          Go: Washington
        
      